Case 5:19-cv-01424-JGB-SP Document10 Filed 09/27/19 Pagelof6 Page ID #:32

oOo CO SY DH

10
11
iz
13
14
15
16
17
18
19
20
21
Z2
2S
24
25
26
27
28

Peiwen Chang (State Bar No. 155166)

PEIWEN CHANG, A PROFESSIONAL LAW CORPORATION
2216 S. 2™ Avenue

Arcadia, CA 91006

Phone: (626) 524-1676

Email: peiwenchangaplc@gmail.com

Attorney for Defendant YTLIFE INVESTMENT, LLC,
a California limited liability

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an individual, Case No. 5:19-cv-01424-JGB-SP

Plaintiff,
ANSWER TO COMPLAINT

Vv.

YTLIFE INVESTMENT, LLC, a California
limited liability company; and DOES 1-10,
inclusive,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)

 

 

Defendant YTLIFE INVESTMENT, LLC, a California limited liability company
(“Defendant”), hereby answers the Complaint of plaintiff JAMES RUTHERFORD, an individual

(‘Plaintiff’) as follows:

1. Answering Paragraphl, Defendant does not have sufficient information to enable it

to either deny or admit the allegations.

2. Answering Paragraph 2, Defendant admits the allegation.
3. Answering Paragraph 3, Defendant admits the allegation.
4. Answering Paragraph 4, Defendant admits the allegation.
5. Answering Paragraph 5, Defendant admits the allegation.
6. Answering Paragraph 6, Defendant denies the allegations.
7. Answering Paragraph 7, Defendant admits the allegation.

 

ANSWER TO COMPLAINT

 
Case 5:19-cv-01424-JGB-SP Document 10 Filed 09/27/19 Page 2of6 Page ID #:33

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

10.

LT

12.

13.

14.

15,

16.

17.

18.

19,

20.

21.

22

Answering Paragraph 8, Defendant does not have sufficient information to enable
it to either deny or admit the allegations.

Answering Paragraph 9, Defendant admits that venue is proper but denies the other
allegations.

Answering Paragraph 10, Defendant does not have sufficient information to enable
it to either deny or admit the allegations.

Answering Paragraph 11, Defendant admits the allegations.

Answering Paragraph 12, Defendant admits the allegations.

Answering Paragraph 13, Defendant, based on information and belief, denies the
allegations.

Answering Paragraph 14, Defendant, based on information and belief, denies the
allegations.

Answering Paragraph 15, Defendant, based on information and belief, denies the
allegations.

Answering Paragraph 16, Defendant, based on information and belief, denies the
allegations.

Answering Paragraph 17, Defendant denies the allegations.

Answering Paragraph 18, Defendant denies the allegations.

Answering Paragraph 19, Defendant does not have sufficient information to either
deny or admit the allegations.

Answering Paragraph 20, Defendant does not have sufficient information to either
deny or admit the allegations.

Answering Paragraph 21, Defendant does not have sufficient information to either
deny or admit the allegations.

Answering Paragraph 22, Defendant does not have sufficient information to either

deny or admit the allegations.

 

 

ANSWER TO COMPLAINT

 
Case 5:19-cv-01424-JGB-SP Document10 Filed 09/27/19 Page3of6 Page ID #:34

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2D.

24,

25.

26.

27,

20.

29.

30.

a1,

D2:

33.

34.

33%

Answering Paragraph 23, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 24, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 25, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 26, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 27, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 28, Defendant does not have sufficient information to either

deny or admit the allegations.

Answering Paragraph 29, Defendant, based on information and belief, denies the

allegations.

Answering Paragraph 30, Defendant, based on information and belief, denies the

allegations.

Answering Paragraph 31, Defendant, based on information and belief, denies the

allegations.

Answering Paragraph 32, Defendant, based on information and belief, denies the

allegations.

Answering Paragraph 33, Defendant incorporates its answers in the previous
paragraphs as if fully set forth herein.

Answering Paragraph 34, Defendant, based on information and belief, admits the

allegations.

Answering Paragraph 35, Defendant, based on information and belief, admits the

allegations.

 

 

ANSWER TO COMPLAINT

 
Case 5:19-cv-01424-JGB-SP Document 10 Filed 09/27/19 Page4of6 Page ID #:35

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

36.

Sf:

38.

39.

40.

4l.

42.
43.

Answering Paragraph 36, Defendant does not have sufficient information to either
deny or admit the allegations.
Answering Paragraph 37, Defendant does not have sufficient information to either
deny or admit the allegations.
Answering Paragraph 38, Defendant, based on information and belief, admits the
allegations.
Answering Paragraph 39, Defendant does not have sufficient information to
either deny or admit the allegations.
Answering Paragraph 40, Defendant incorporates its answers in the previous
paragraphs as if fully set forth herein.
Answering Paragraph 41, Defendant denies the allegation that defendants are
systematically violating the UCRA, Civil Code § 51 et seq., but on information and
belief admits the other allegations.
Answering Paragraph 42, Defendant denies the allegations.
Answering Paragraph 43, Defendant denies the allegations.

AFFIRMATIVE DEFENSES
Plaintiff's Complaint does not contain sufficient and detailed facts to constitute
proper notice to Defendant and any viable cause of action against Defendant.
Defendant reasonably relied upon professional expertise in its compliance efforts
with the applicable Federal and California laws.
Defendant took immediate and reasonable remedial actions.
Any inadvertent changes in level in the parking areas of Defendant’s facility were
de minimus and unavoidable and do not constitute a denial of accessibility to anyone.
Defendant’s facility is readily accessible and usable by persons with disabilities.
Defendant’s facility has other options to provide accessibility to persons with

disabilities.

 

 

ANSWER TO COMPLAINT

 
Case 5:19-cv-01424-JGB-SP Document 10 Filed 09/27/19 Page5of6 Page ID #:36

| PRAYER
2 Defendant YTLIFE INVESTMENT, LLC, a California limited liability prays for judgment

3 || in its favor as follows:

fs

l. That the Complaint be dismissed with prejudice.

2. That Defendant recover costs of suit.

a HD WN

Dated: September 27, 2019 PEIWEN CHANG, A PROFESSIONAL LAW CORPORATION
8 By: /s/ Peiwen Chang
Peiwen Chang

9 Attorney for Defendant YTLife Investment, LLC,
a California limited liability company

10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

ANSWER TO COMPLAINT

 

 
Case 5:19-cv-01424-JGB-SP Document 10 Filed 09/27/19 Page 6of6 Page ID #:37

10
11
12
13
14
15
16
17
18
19
20
21
23
23
24
25
26
27
28

 

PROOF OF SERVICE

I, the undersigned, certify and declare as follows:

Iam employed in the County of Los Angeles, State of California. I am over the age of 18 and
not a party to the within action. My business address is 2216 S. 2"? Avenue, Arcadia, CA 91006

On September 27, 2019, I served the foregoing document described as ANSWER TO
COMPLAINTon the interested parties in this action addressed as follows:

Joseph R. Manning, Jr., Esq.
MANNING LAW, APC

20062 SW Birch Street, Ste. 200
Newport Beach, CA 92660

[ ] By Mail.

I caused such envelope to be deposited in the mail at Arcadia, California. The envelope was mailed
with postage thereon fully prepaid.

Iam "readily familiar" with the firm's practice of collection and processing correspondence for
mailing. Under that practice it would be deposited with U.S. postal service on that same day with
postage thereon fully prepaid at Arcadia, California in the ordinary course of business. I am aware that
on motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one day after date of deposit.

[ ] State: I declare under penalty of perjury under the laws of the State of California that the above is
true and correct.

[ x | Federal: I declare that I am employed in the office of a member of the bar of this court at whose
direction the service was made.

Executed on September 27, 2019, at Arcadia, California.

| yb

Peiweh Chang

 

 

 
